— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered October 13, 1989, convicting him of robbery in the first degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily matters for the jury to determine (see, People v Gaimari, 176 NY 84). Its determination is to be accorded great deference on appeal and should not be disturbed absent a showing that it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Sullivan, Eiber and O’Brien, JJ., concur.